 1                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     CITY PRINTS, LLC, an New York         Case No.: 2:18-cv-09465-AB-E
11   Limited Liability Company,
12                                         [PROPOSED] ORDER ON
                   Plaintiff,              STIPULATION OF DISMISSAL
13
          v.
14

15   INTERZAN, LLC, individually and
     doing business as ROMEO &
16
     JULIETTE COUTURE, a Delaware
17   Limited Liability Company;
     AMAZON.COM, INC., a Washington
18
     Corporation; and DOES 1 through 10,
19
     Defendants.
20

21

22

23

24

25

26

27

28                                         1
 1         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 2   ORDERED:
 3         This action is hereby dismissed without prejudice pursuant to Fed.R.Civ.P.
 4   41(a)(1)(A)(ii), with each party to bear its own attorney fees and costs.
 5         SO ORDERED.
 6

 7
     Dated: April 25, 2019                  By: ________________________________
 8                                              HONORABLE ANDRÉ BIROTTE JR.
 9
                                                U.S. DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                              2
